Luke, <L
1. When a petition is good as against a general demurrer, an oral motion, made at time of trial, to dismiss the action because the allegations of negligence are too general, will not take the place of a timely special demurrer. The’court did not"err in overruling the oral motion to dismiss the case.
*401Decided May 17, 1918.
Action for damages; from city court of Atlanta—Judge Eeid. September 8, 1917.
J. L. Mayson, -S. D. Hewlett, for plaintiff in error.
Colquitt & Conyers, contra.
2. Exception to a refusal to grant a nonsuit will not-be considered by this court, where the cause proceeded to verdict, and where further exception is taken to the overruling of a motion for a new trial in which error is assigned on the insufficiency of the evidence to support verdict. The question thus raised is merged into the motion for a new trial and becomes a part of the general grounds of the motion.
3. The court fairly and fully submitted to the jury the contentions and issues raised by the pleadings; and the evidence authorized the verdict, which has the approval of the trial judge. It was not error, for any reason assigned, to overrule the motion for a new trial.

■Judgment affirmed.


Wade, G. J., and Jenkins, J., concur.